72 Ill. App. 2d 150 (1966)
218 N.E.2d 798
People of the State of Illinois, Plaintiff-Appellee,
v.
Johnny Wright, Defendant-Appellant.
Gen. No. 50,592.
Illinois Appellate Court  First District, Second Division.
June 21, 1966.
Jack Ring, of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Carmen Speranza, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.